


109 HR 6242 IH: Withholding Tax Relief Act of

U.S. House of Representatives
2006-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6242
		IN THE HOUSE OF REPRESENTATIVES
		
			September 28, 2006
			Mr. Herger introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To repeal the imposition of withholding on certain
		  payments made to vendors by government entities.
	
	
		1.Short titleThis Act may be cited as the
			 Withholding Tax Relief Act of
			 2006.
		2.Repeal of imposition
			 of withholding on certain payments made to vendors by government
			 entitiesThe amendment made by
			 section 511 of the Tax Increase Prevention and Reconciliation Act of 2005 is
			 repealed and the Internal Revenue Code of 1986 shall be applied as if such
			 amendment had never been enacted.
		
